EXHIBIT 10.47

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:

   James Frankola

Total Number of Units Granted:

   50,000

Date of Grant:

   October 15, 2007

Vesting Commencement Date:

   November 20, 2007

Vesting Schedule:

   The first one-third of the units subject to this award will vest when you
complete 12 months of continuous Service after the Vesting Commencement Date.
Thereafter, an additional one-third of the units subject to this award will vest
when you complete each additional 12-month period of continuous Service.

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

 

RECIPIENT:       ARIBA, INC.

/s/ James Frankola

    By:  

/s/ Robert Calderoni

    Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units

  No payment is required for the units that you are receiving.

Vesting

  The units vest in installments, as shown in the Notice of Stock Unit Award. No
additional units will vest after your Service (as defined below) has terminated
for any reason, except as set forth in a Severance Agreement between you and the
Company.

Forfeiture

  If your Service terminates for any reason, then your units will be forfeited
to the extent that they have not vested before the termination date, except as
set forth in a Severance Agreement between you and the Company. This means that
any units that have not vested under this Agreement or a Severance Agreement
will immediately be cancelled. You receive no payment for units that are
forfeited.   The Company determines when your Service terminates for this
purpose.

Leaves of Absence

and Part-Time

Work

  For purposes of this grant, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.   If you go on a leave of absence, then the vesting dates
specified above may be adjusted in accordance with the Company’s written leave
of absence policy (as in effect for similarly situated employees) or the terms
of your leave. If you commence working on a part-time basis, then the vesting
dates specified above may be adjusted in accordance with the Company’s written
part-time work policy (as in effect for similarly situated employees) or the
terms of an agreement between you and the Company pertaining to your part-time
schedule.

Settlement of Units

  Each unit will be settled on the first Permissible Trading Day (as defined
below) that occurs on or after the day when the unit vests. However, each unit
must be settled not later than the December 15 of the Company’s fiscal year
after the fiscal year in which the unit vests.



--------------------------------------------------------------------------------

  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. A stock certificate for those shares will be
released to a broker for your account. The Company will select the broker at its
discretion. But the Company, at its sole discretion, may substitute an
equivalent amount of cash if the distribution of stock is not reasonably
practicable due to the requirements of applicable law. The amount of cash will
be determined on the basis of the market value of the Company’s Common Stock at
the time of settlement.

Nature of Units

  Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.

No Voting Rights or

Dividends

  Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.

Units Nontransferable

  You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

Withholding Taxes

  No stock certificates or cash will be distributed to you unless you have made
arrangements, as directed by the Company, for the payment of any withholding
taxes that are due as a result of the settlement of this award. At the
discretion of the Company, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding shares of Company stock that otherwise would be issued
to you when the units are settled. The fair market value of these shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied to the withholding taxes.

Restrictions on Resale

  You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Employment at Will

  Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

3



--------------------------------------------------------------------------------

Adjustments

  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

Beneficiary Designation

  You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that have not been settled before your death.

Applicable Law

  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

The Plan and Prior

Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply.

Amendments

  This Agreement may be amended only by another written agreement between the
parties.

Definitions:

Permissible Trading

Day

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•        The Nasdaq Global Market is open for trading on that day,

 

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

 

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable,

 

4



--------------------------------------------------------------------------------

 

•        Under the Company’s written Securities Trading Policy, you are
permitted to sell shares of the Company’s Common Stock on that day, and

 

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

Service

  “Service” means service as an employee, consultant or director of the Company
or a subsidiary of the Company.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

5